Citation Nr: 0217233	
Decision Date: 11/27/02    Archive Date: 12/04/02	

DOCKET NO.  96-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Los Angeles, California, Regional Office, May 1995 rating 
decision, denying the veteran entitlement to service 
connection for a back condition.

This case was previously before the Board and in February 
1999 was remanded to the agency of original jurisdiction for 
further development.  The February 1999 Board remand was 
preceded by a hearing in December 1998 before the 
undersigned member of the Board at the Los Angles, 
California, Regional Office.  A transcript of the veteran's 
hearing testimony has been associated with the claims file.

While this case was in remand status, the veteran relocated 
to Mississippi and his claims file had been transferred to 
the jurisdiction of the Jackson, Mississippi, Regional 
Office (RO).

Also while in remand status, the veteran was furnished a 
statement of the case in August 2000 addressing the issue of 
service connection for a bilateral foot condition.  The 
Board notes that the veteran has not perfected an appeal 
with regard to this issue.  See 38 C.F.R. §§ 20.202, 20.302 
(2000).  Consequently, the Board has no jurisdiction over 
this matter.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim and obtained all identified 
relevant evidence necessary for disposition of the appeal.

2.  A back disorder was not manifested in service and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126 and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) refined the VA's duty to assist the veteran in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45, 620 
(August 29, 2001) (and are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA also 
includes new notification provisions.  Specifically, they 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As to the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103.

As to the requirements of the VCAA, by virtue of the rating 
decision, a statement of the case, supplemental statement of 
the case and correspondence to the veteran to include an 
April 2001 letter by the RO furnished to the veteran during 
the pendency of the appeal as well as the development 
directed by the Board's February 1999 remand, the veteran 
was given notice of the information and medical evidence 
necessary to substantiate his claim. With specific respect 
to the April 2001 letter, the RO notified the veteran of the 
provisions of the VCAA and further notified him of what 
information and evidence he needed to submit to substantiate 
his claim and what evidence and information VA would obtain.  
Further, he was advised that it remains his responsibility 
to ensure VA received relevant records.  It appears that all 
available evidence identified by the veteran has been 
obtained and associated with the claims file.  The veteran 
was provided notice of the applicable laws and regulations 
and there is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.

Under the circumstances, the Board finds the veteran has 
been provided with adequate notice of the evidence necessary 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).

Factual Background

The veteran's medical examinations for service induction and 
service separation show no relevant clinical findings.  
Despite the veteran's testimony in December 1998 of 
evaluation and treatment for complaints of back pain in 
service, his medical records compiled contemporaneous to 
service are similarly negative for any complaints and/or 
findings referable to a back condition.  On the veteran's 
report of medical history obtained in February 1970 in 
connection with his medical examination for service 
separation, the veteran specifically denied any history of 
recurring back pain.

Postservice clinical records are dated no earlier than 1986.  
In November 1986 the veteran was evaluated and treated for 
complaints of right toe pain attributable to marked 
osteoarthritis following an injury to the right great toe in 
August 1986.  In February 1987 he underwent an operation on 
that toe.

Clinically documented complaints of back pain were first 
noted when the veteran presented to a private physician for 
followup treatment in January 1988 with a past history of 
right foot injury with resulting surgery.  It was noted at 
that time that he had a long history of back pain and had 
not been able to walk properly with little weight bearing on 
the great toe.  In February 1988 it was recorded that the 
veteran had an operation approximately one year ago and that 
after this operation he began having low back pain that 
persisted.  The diagnostic impression in February 1988 was 
low back pain believed due to deconditioning and to antalgic 
gait.  He was prescribed a TENS unit.

On an orthopedic evaluation in June 1990 in connection with 
a claim for Social Security Administration benefits, the 
veteran was found to have complaints of mild to severe 
constant lumbar spine pain.  The veteran stated that he 
injured his right great toe on the job in July 1986 and 
shortly thereafter began experiencing low back pain.  He 
further stated that he suspected his back pain might have 
been brought on because he was limping.  Examination of the 
lumbosacral spine elicited slight to mild tenderness over 
the L1-L4 interspinous ligaments.  X-rays of the lumbosacral 
spine were essentially negative.  Low back strain/sprain was 
diagnosed.  An examining psychiatrist noted in July 1990 
that the veteran had injured his right great toe on the job 
in 1986 and had sustained impairment from this injury, which 
caused him to discontinue his employment.  This physician 
further noted that the veteran underwent surgery for the 
impairment of his toe and developed low back pain from his 
altered gait.  On a neurological examination in August 1990, 
the veteran was found to have tenderness over the 
lumbosacral paraspinal muscular with related restricted 
motion.  Recurrent myoligamentous injury of the cervical 
spine with radicular symptoms in the lower extremities and 
right L5 radiculopathy as shown by electrophysiological 
findings were the pertinent diagnoses.

The veteran's private physician diagnosed lumbar disc 
disease and spinal compression in August 1992. 

On the veteran's initial VA examination in August 1994, it 
was noted as medical history that the veteran had lower back 
pain originating in 1986 secondary to line-of-duty job 
injury at the University of California, Los Angeles.  It was 
further noted that the veteran had current complaints of 
back pain of a constant nature.  The veteran said that his 
low back pain began in 1986 secondary to a fall.  Physical 
examination revealed decreased range of motion in flexion.  
X-rays were interpreted to reveal small osteophytes at L4-L5 
and minimal degenerative changes involving the vertebral 
bodies of C3 to C7.

In a statement dated in August 1994, the veteran's private 
physician Oscar J. Moore Jr., M.D., reported that the 
veteran had a diagnosis by computer tomography of lumbar 
disc disease with bulge and thecal compression as well as 
narrowing at L4-L5 disc space.

In January 1995 Dr. Moore certified that the veteran was 
totally incapacitated due to lumbar disc disease and a 
peptic ulcer.  When examined for unstable angina at the 
Queen of Angels Medical Center that same month, an X-ray of 
the veteran's chest was interpreted to reveal mild 
degenerative changes of the thoracic spine.

At his personal hearing in December 1998, the veteran 
testified that he injured his back during service as a 
result of being a paratrooper and lifting heavy objects 
while serving as a tank commander.  He said that he was not 
sure of what he specifically did to hurt his back in service 
but that he did injure his back while in service.  He also 
testified that he was evaluated and treated for related back 
complaints on several occasions therein.

On a VA examination in October 2000, the veteran said that 
he was placed on Social Security because of his back 
problems and that he started having back problems when he 
got out of the military.  He said that he has a "pinched 
nerve in his back."  An X-ray of the lumbosacral spine was 
interpreted as showing vertebral body heights to be well 
maintained as well as the intervertebral disc spaces.  There 
was no fracture or bony destruction seen.  Degenerative 
joint disease, lumbar spine, by history was the pertinent 
diagnosis.

X-rays in April 2001 were interpreted to reveal mild 
narrowing at C5-C6, C6-C7 due to degenerative joint disease.  
A MRI of the lumbar spine in April 2001 was interpreted to 
reveal minimal degenerative changes within the disc at L3-L4 
and L4-L5 levels as well as at L5-S1 level. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Board can find no evidence demonstrating 
that the veteran ever injured his back during service.  The 
veteran maintains he has current back disability 
attributable to his duties in service but was unable to 
testify to any specific injury to his back therein.  There 
is no mention of any injuries to the veteran's back in the 
veteran's service medical records or of any evaluation and 
treatment provided to him for back complaints.  The first 
clinical indication of any back condition was in 1988 many 
years after the veteran's service and was attributed at that 
time by the veteran and his physicians to an altered gait 
following surgery necessitated by an injury to his right 
great toe in 1986.  Notwithstanding the veteran's assertions 
that he had a back disorder with onset in service, the first 
evidence of a back disorder is too remote from service to 
support the claim that it is service related absent 
competent medical opinion to that effect. 

Here we observe that there is no medical evidence to suggest 
that the veteran's current back disabilities are in any way 
related to service.  These conditions were noted many years 
after service and are too remote in time from service to 
attribute to service.  Accordingly, the Board concludes that 
service connection for a back disorder is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is in proximate balance 
such as to warrant its application.


ORDER

Entitlement to service connection for a back disorder is 
denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

